DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Preliminary Amendments
The preliminary amendments filed 09/08/2020 have been acknowledged by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bracket-headed parts having sockets must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities: 
Claim 9 (line 6) recites plural “the healing screws,” which should be rewritten as singular “the healing screw” 
Claim 11 (lines 18) recites plural “the healing screws,” which should be rewritten as singular “the healing screw” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation of “the multi-vectorial anchorage unit fixation of the detachable multi-vectorial anchorage unit” (lines 13-14). As written, it is uncertain if the recited multi-vectorial anchorage unit fixation and the recited detachable multi-vectorial anchorage unit are separate structures, or if the multi-vectorial anchorage unit fixation is a subcomponent of the detachable multi-vectorial anchorage unit. The Specification filed 09/08/2020 reiterates that the screw sockets (3) are fixed with the multi-vectorial anchorage unit fixation (6) of the detachable multi-vectorial anchorage unit (1) as shown in FIG. 2 (pages 13, paragraph 2, to page 14, paragraph 1). Regarding the Drawings filed 09/08/2020, the examiner notes that the multi-vectorial anchorage unit fixation (6) and the detachable multi-vectorial anchorage unit (1) are best shown in FIG. 1 and FIG. 4. Although the multi-vectorial anchorage unit fixation (6) is indicated in FIG. 4, it is uncertain if the applicant is pointing to a separate attachment (e.g. screw, clip, rod, etc.), or a socket within the multi-vectorial anchorage unit (1) itself. As best understood, the examiner interprets the recited multi-vectorial anchorage unit fixation and the recited detachable multi-vectorial anchorage unit as separate structures, wherein the multi anchorage unit fixation (6) is an attachment component (e.g. screw, clip, rod, etc.), that is fixed to the multi-vectorial anchorage unit (1) and the screw socket (3).
Claim 1 recites the limitation of “under the plate socket arm, the screw socket is fixed to the multi-vectorial anchorage unit fixation of the detachable mult-vectorial anchorage unit” (lines 12-13). As written, the scope of the limitation is unclear and uncertain, with regards to the relationship and arrangement of the plate socket arm, screw socket, multi-vectorial anchorage unit fixation and the detachable multi-vectorial anchorage unit. Thus, as best understood, the examiner interprets the limitation of Claim 1 as “the detachable multi-vetorial anchorage unit is configured to be fixed to the screw socket with the multi-vectorial anchorage fixation.”
Claim 1 recites the limitation of “the healing screw with threads can be fixed on the screw socket by clamping the threads” (lines 14-15). As written, it is uncertain what is defined by “clamping” and if the 1, as indicated with the verb tense “can be fixed” underlined above, is intended to be a claimed method step or a claimed positively recited structure with functional limitations. Thus, for examination purposes, the limitation of Claim 1 shall be interpreted as “the healing screw can be threadably fixed in the screw socket by tightening the healing screw.” 
Therefore, based on the aforementioned limitations and further interpretations of Claim 1, and for clarity, the examiner shall interpret and examine Claim 1, which is written as follows:
A dental mini plate, comprising: 
a plate comprising a screw socket and a plate socket arm containing a plate socket;
a detachable multi-vectorial anchorage unit;
a healing screw; and 
a multi-vectorial anchorage unit fixation; 
wherein the detachable multi-vectorial anchorage unit is configured to be fixed to the screw socket with the multi-vectorial anchorage unit fixation; and
wherein the healing screw can be threadably fixed in the screw socket by tightening the healing screw.

Claim 2 recites the following limitations of the dental mini plate of Claim 1:
“An oral mucosa is sutured after the dental mini plate is applied to a bone” (line 17)
“the healing screw is inserted to the screw socket” (line 18)
“and following the healing of the tissues, the healing screw is removed and replaced with the detachable multi-vectorial anchorage unit” (lines 19-20)
As written, it is uncertain if the limitations of Claim 2, as indicated with the verb tenses underlined above, are intended to be claimed method steps or claimed positively recited structures with functional limitations. Similarly, the disclosure of Specification filed 09/08/2020 (page 14, paragraph 2) can be interpreted as either method steps or a device (i.e. mini-plate). Additionally, as written, the scope of the limitation is unclear and uncertain with regards to the arrangement and functionalities of the healing screw and detachable multi-vectorial anchorage unit.
Therefore, based on the aforementioned limitations and interpretations of Claim 2, and for clarity, the examiner shall interpret and examine Claim 2, which is written as follows:
2.   The dental mini plate of claim 1, wherein the plate is configured to be applied to a bone after which the oral mucosa is sutured, and the healing screw is configured to be inserted into the screw socket to allow healing of tissue; and wherein, to configure the dental mini plate as braces, the healing screw is removable and replaceable with the detachable multi-vectorial anchorage unit and multi-vectorial anchorage unit fixation.

Claim 3 recites the limitation of “the detachable multi-vectorial anchorage unit is configured to be arranged in different shapes” (lines 24-25). As written, the scope of limitation of “arranged in different shapes” is uncertain and can be interpreted as the detachable multi-vectorial anchorage unit is configured to be manufactured in different shapes, or configured to be arranged in different orientations. Therefore, as best understood, the examiner interprets the limitation of Claim 3 as such: “the detachable multi-vectorial anchorage unit is configured to be arranged in different orientations”
Claim 3 recites the limitation of “a fixation screw fits in a shape of the dental mini plate and a number of the plate sockets” (line 27; line 1). As written, the scope of the recited “a shape” is uncertain a number of the plate sockets” is uncertain and can be interpreted as a fixation screw that is capable of being fixed to any one of the plate sockets, or a fixation screw that is capable of being fixed to multiple plate sockets simultaneously, or fixed to a singular “the plate socket”.  Therefore, as best understood, the examiner interprets the limitation of Claim 3 as such: “a fixation screw configured to fit in the plate socket.”
Claim 3 recites a limitation of “the fixation screw is produced in different shapes and sizes” (line 2). As written, it is uncertain if the limitation of Claim 3, as indicated with the verb tense underlined above, is intended to be a claimed method step or a claimed positively recited structure with functional limitations. Additionally, the scope of “produced in different shapes and sizes” is unclear and can be interpreted as the fixation screw being capable of physically changing its shape and size, or the fixation screw being manufactured in different shapes and sizes. Moreover, because the examiner interprets the limitation of Claim 3 as the fixation screw configured to be manufactured in different shapes and sizes, the examiner notes that shape and size are inherent features of the fixation screw. 
Therefore, based on the aforementioned limitations and interpretations of Claim 3, and for clarity, the examiner shall interpret and examine Claim 3, which is written as follows:
3.   The dental mini plate of claim 1, wherein the detachable multi-vectorial anchorage unit is configured to be arranged in different orientations relative to the plate, and the detachable multi-vectorial anchorage unit comprises bracket-headed parts having sockets configured for receiving orthodontic wires; and wherein the dental mini plate further comprises a fixation screw configured to fit in the plate socket.

Claim 4 recites the following limitations:
 “the multi-vectorial anchorage unit is positioned at 8 different angles around an axis of the multi-vectorial anchorage unit with 360 degrees and moves so as to change a force application zone on the dental mini plate” (lines 6-8)
As written, it is uncertain if the limitations of Claim 4, as indicated with the verb tenses underlined above, are intended to be claimed method steps or claimed positively recited structures with functional limitations. In addition, the limitation of the multi-vectorial anchorage unit being positioned at 8 different angles around its own axis with 360 degrees is unclear, and unfeasible for said multi-vectorial anchorage unit to be positioned at “360 degrees.” Moreover, for clarity and feasibility, the examiner interprets that the multi-vectorial anchorage unit as being positioned at 8 different angles around an axis of the screw socket, as shown in the Annotated Fig. 1 below. 

    PNG
    media_image1.png
    433
    742
    media_image1.png
    Greyscale









Annotated Fig. 1
In addition, the scope of the functional limitation of “to change a force application zone on the dental mini plate” is uncertain, and the mentioned “force application zone” could be interpreted as a separate structure. Based on the background provided in the Specification filed on 09/08/2020 (page 10, 
Therefore, based on the aforementioned limitations and interpretations of Claim 4, and for clarity, the examiner shall interpret and examine Claim 4, which is written as follows:
4. The dental mini plate of claim 1, wherein the detachable multi-vectorial anchorage unit is configured to be positioned at 8 different angles around an axis of the screw socket, wherein moving the position of the multi-vectorial anchorage unit acts to change a force application zone of the dental mini plate.

Claim 5 recites the limitation of “wherein a mini screw and an implant fixation screw is applied to the dental mini plate” (line 10).  As written, it is uncertain if the limitation of Claim 5, as indicated with the verb tense “is applied to” underlined above, is intended to be a claimed method step or a claimed positively recited structure with functional limitations.  Additionally, the scope of the limitation of Claim 5 is unclear with regards to the structural relationship between the mini screw, implant fixation screw, and the dental mini plate. Therefore, as best understood, the examiner interprets the limitation of Claim 5 as such:  
5. The dental mini plate of claim 4, further comprising a mini screw and an implant fixation screw.

Claim 6 recites the following limitations:
“the mini screw is in different sizes according to use” (lines 14-15)
“the dental mini plate has a mini screw socket and the mini screw socket is in an uniform state with a mini screw” (lines 15-6)
“the mini screw is attached to the mini screw socket” (line 17)
“ twin blades are provided on a body of the mini screw” (lines 20-21)
“a locked apex is provided to” (line 23) 
As written, it is uncertain if the limitations of Claim 6, as indicated with the verb tenses underlined above, are intended to be claimed method steps or claimed positively recited structures with functional limitations. Additionally, the scope of the limitation of the mini screw in “different sizes according to use” is uncertain and can be interpreted as the mini screw being manufactured in different sizes, or being adjustable to different sizes of a dental mini plate. Moreover, because the examiner interprets the limitation of Claim 6 as the mini screw configured to be manufactured in different sizes, the examiner notes that size is an inherent feature of a mini screw. Also, the definition and use of the terms “mini screw socket” is unclear; while the previously recited plate socket and screw socket are depicted as threaded holes capable of being fixed with screws, the recited “mini screw socket” can be broadly interpreted as a “hole.” Therefore, for clarity the examiner interprets and designates “mini screw socket” as “mini socket.” In addition, the scope of the dental mini plate having a mini socket “in an uniform state with a mini screw” is uncertain with regards to the structural relationship and arrangement of the dental mini plate, mini socket, and mini screw.  Additionally the use of “uniform state” to define the mini socket and mini screw configuration is unclear, as “uniform state” can be interpreted as the mini screw socket and mini screw are configured to fit together, or are configured in the same shape, material, temperature, etc. Thus, as best understood, the examiner interprets the limitation of Claim 6 as such: “the detachable multi-vectorial anchorage unit having a mini socket configured to fit with the mini screw to secure the detachable multi-vectorial anchorage unit thereto.”
Claim 6 also recites the following limitations:
“A neck of the mini screw comprises a trans mucosa corresponding to a supra mucosa on the gum and an alveolar mucosal thickness on a bone” 
“twin screw blades of the mini screw are also known as alveoli in the bone” (lines 20-21)
Given that the Specification filed 09/08/2020 (page 15, paragraph 2) and the Drawings filed 09/08/2020 (Fig. 7) disclose and define a trans mucosa and supra mucosa as structural components, 7c and 7b respectively, of a mini screw, the examiner interprets that the recited mucosa structures refer to the thickness of a “trans mucosa” portion of the mini screw extending through an alveolar mucosa on top of an alveolar bone, and the “supra mucosa” portion of the mini screw extending above an alveolar mucosa (i.e. through and reaching above a soft tissue of a patient’s dentition). 
Therefore, based on the aforementioned limitations and interpretations of Claim 6, and for clarity, the examiner shall interpret and examine Claim 6, which is written as follows:
6. The dental mini plate of claim 1, further comprising a mini screw, the detachable multi-vectorial anchorage unit having a mini socket configured to fit with the mini screw to secure the detachable multi-vectorial anchorage unit thereto; a neck of the mini screw comprising a trans mucosa corresponding to a supra mucosa on the gum and an alveolar mucosal thickness on a bone; the body of the mini screw comprising twin screw blades configured to secure to an alveolus of the bone; an end of the body of the mini screw comprising a locked apex configured to increase a stability of the bone and to increase an integration surface between the bone and the mini screw.

Claim 7 recites the limitation of “a healing intermediate screw is inserted after a placement of the mini screw” (lines 26-27). As written, it is uncertain if the limitations of Claim 7, as indicated with the verb tense underlined above, are intended to be a claimed method step or a claimed positively recited structure with functional limitations. Similarly, the disclosure of Specification filed 09/08/2020 (page 15, paragraph 3) can be interpreted as either method steps or a device (i.e. mini-plate). Additionally, the scope 7 is unclear with regards to the structural relationship between the mini screw, healing intermediate screw, and the dental mini plate. Therefore, as best understood, the examiner shall interpret and examine Claim 7, which is written as follows: 
7. The dental mini plate of claim 6, further comprising a healing intermediate screw, wherein the healing intermediate screw is configured to be inserted into the mini screw socket after the mini screw is placed in the bone to provide gum shaping and prevent inflammation.

Claim 8 recites the limitation of “the detachable multi-vectorial anchorage unit is configured to be arranged in different shapes” (lines 29-30). As written, the scope of limitation of “arranged in different shapes” is uncertain and can be interpreted as the detachable multi-vectorial anchorage unit is configured to be manufactured in different shapes, or configured to be arranged in different orientations. Therefore, as best understood, the examiner interprets the limitation of Claim 8 as such: “the detachable multi-vectorial anchorage unit is configured to be arranged in different orientations”
Claim 8 recites the limitation of “a fixation screw fits in a shape of the dental mini plate and a number of the plate sockets” (lines 2-3). As written, the scope of the recited “a shape” is uncertain and can be interpreted as any shape on the dental mini plate, including the circular outlines and/or holes of the plate sockets, the unlabeled rounded oval outline and/or hole of the dental mini plate, or the shape of the dental mini plate as a whole. In addition, the scope of the recited “a fixation screw fits…a number of the plate sockets” is uncertain and can be interpreted as a fixation screw that is capable of being fixed to any one of the plate sockets, or a fixation screw that is capable of being fixed to multiple plate sockets simultaneously, or fixed to a singular “the plate socket”.  Therefore, as best understood, the examiner interprets the limitation of Claim 8 as such: “a fixation screw configured to fit in the plate socket.”
Claim 8 recites a limitation of “the fixation screw is produced in different shapes and sizes” (line 3). As written, it is uncertain if the limitation of Claim 8, as indicated with the verb tense underlined above, 8 as the fixation screw configured to be manufactured in different shapes and sizes, the examiner notes that shape and size are inherent features of the fixation screw. 
Therefore, based on the aforementioned limitations and interpretations of Claim 8, and for clarity, the examiner shall interpret and examine Claim 8, which is written as follows:
8.   The dental mini plate of claim 2, wherein the detachable multi-vectorial anchorage unit is configured to be arranged in different orientations relative to the plate, and the detachable multi-vectorial anchorage unit comprises bracket-headed parts having sockets configured for receiving orthodontic wires; and wherein the dental mini plate further comprises a fixation screw configured to fit in the plate socket.

Claim 9 recites the following limitations of the dental mini plate of Claim 4:
“An oral mucosa is sutured after the dental mini plate is applied to a bone” (lines 5-6)
“the healing screw is inserted to the screw socket” (line 6)
“and following the healing of the tissues, the healing screw is removed and replaced with the detachable multi-vectorial anchorage unit” (lines 7-8)
As written, it is uncertain if the limitations of Claim 9, as indicated with the verb tenses underlined above, are intended to be claimed method steps or claimed positively recited structures with functional limitations. Similarly, the disclosure of Specification filed 09/08/2020 (page 14, paragraph 2) can be interpreted as either method steps or a device (i.e. mini-plate). Additionally, as written, the scope of the 
Therefore, based on the aforementioned limitations and interpretations of Claim 9, and for clarity, the examiner shall interpret and examine Claim 9, which is written as follows:
9.   The dental mini plate of claim 4, wherein the plate is configured to be applied to a bone after which the oral mucosa is sutured, and the healing screw is configured to be inserted into the screw socket to allow healing of tissue; and wherein, to configure the dental mini plate as braces, the healing screw is removable and replaceable with the detachable multi-vectorial anchorage unit and multi-vectorial anchorage unit fixation.

Claim 10 recites the limitation of “the detachable multi-vectorial anchorage unit is configured to be arranged in different shapes” (lines 11-12). As written, the scope of limitation of “arranged in different shapes” is uncertain and can be interpreted as the detachable multi-vectorial anchorage unit is configured to be manufactured in different shapes, or configured to be arranged in different orientations. Therefore, as best understood, the examiner interprets the limitation of Claim 10 as such: “the detachable multi-vectorial anchorage unit is configured to be arranged in different orientations”
Claim 10 recites the limitation of “a fixation screw fits in a shape of the dental mini plate and a number of the plate sockets” (lines 14-15). As written, the scope of the recited “a shape” is uncertain and can be interpreted as any shape on the dental mini plate, including the circular outlines and/or holes of the plate sockets, the unlabeled rounded oval outline and/or hole of the dental mini plate, or the shape of the dental mini plate as a whole. In addition, the scope of the recited “a fixation screw fits…a number of the plate sockets” is uncertain and can be interpreted as a fixation screw that is capable of being fixed to any one of the plate sockets, or a fixation screw that is capable of being fixed to multiple plate sockets 10 as such: “a fixation screw configured to fit in the plate socket.”
Claim 10 recites a limitation of “the fixation screw is produced in different shapes and sizes” (line 15). As written, it is uncertain if the limitation of Claim 10, as indicated with the verb tense underlined above, is intended to be a claimed method step or a claimed positively recited structure with functional limitations. Additionally, the scope of “produced in different shapes and sizes” is unclear and can be interpreted as the fixation screw being capable of physically changing its shape and size, or the fixation screw being manufactured in different shapes and sizes. Moreover, because the examiner interprets the limitation of Claim 10 as the fixation screw configured to be manufactured in different shapes and sizes, the examiner notes that shape and size are inherent features of the fixation screw. 
Therefore, based on the aforementioned limitations and interpretations of Claim 10, and for clarity, the examiner shall interpret and examine Claim 10, which is written as follows:
10.   The dental mini plate of claim 4, wherein the detachable multi-vectorial anchorage unit is configured to be arranged in different orientations relative to the plate, and the detachable multi-vectorial anchorage unit comprises bracket-headed parts having sockets configured for receiving orthodontic wires; and wherein the dental mini plate further comprises a fixation screw configured to fit in the plate socket.

Claim 11 recites the following limitations of the dental mini plate of Claim 6:
“An oral mucosa is sutured after the dental mini plate is applied to a bone” (lines 17-18)
“the healing screw is inserted to the screw socket” (line 18)
“and following the healing of the tissues, the healing screw is removed and replaced with the detachable multi-vectorial anchorage unit” (lines 19-20)
11, as indicated with the verb tenses underlined above, are intended to be claimed method steps or claimed positively recited structures with functional limitations. Similarly, the disclosure of Specification filed 09/08/2020 (page 14, paragraph 2) can be interpreted as either method steps or a device (i.e. mini-plate). Additionally, as written, the scope of the limitation is unclear and uncertain with regards to the arrangement and functionalities of the healing screw and detachable multi-vectorial anchorage unit. 
Therefore, based on the aforementioned limitations and interpretations of Claim 11, and for clarity, the examiner shall interpret and examine Claim 11, which is written as follows:
11.   The dental mini plate of claim 6, wherein the plate is configured to be applied to a bone after which the oral mucosa is sutured, and the healing screw is configured to be inserted into the screw socket to allow healing of tissue; and wherein, to configure the dental mini plate as braces, the healing screw is removable and replaceable with the detachable multi-vectorial anchorage unit and multi-vectorial anchorage unit fixation.

Claim 12 recites the limitation of “the detachable multi-vectorial anchorage unit is configured to be arranged in different shapes” (lines 22-23). As written, the scope of limitation of “arranged in different shapes” is uncertain and can be interpreted as the detachable multi-vectorial anchorage unit is configured to be manufactured in different shapes, or configured to be arranged in different orientations. Therefore, as best understood, the examiner interprets the limitation of Claim 12 as such: “the detachable multi-vectorial anchorage unit is configured to be arranged in different orientations”
Claim 12 recites the limitation of “the detachable multi-vectorial anchorage unit is configured to be arranged in different shapes” (lines 25-26). As written, the scope of limitation of “arranged in different shapes” is uncertain and can be interpreted as the detachable multi-vectorial anchorage unit is configured to be manufactured in different shapes, or configured to be arranged in different orientations. Therefore, 12 as such: “the detachable multi-vectorial anchorage unit is configured to be arranged in different orientations”
Claim 12 recites the limitation of “a fixation screw fits in a shape of the dental mini plate and a number of the plate sockets” (lines 25-26). As written, the scope of the recited “a shape” is uncertain and can be interpreted as any shape on the dental mini plate, including the circular outlines and/or holes of the plate sockets, the unlabeled rounded oval outline and/or hole of the dental mini plate, or the shape of the dental mini plate as a whole. In addition, the scope of the recited “a fixation screw fits…a number of the plate sockets” is uncertain and can be interpreted as a fixation screw that is capable of being fixed to any one of the plate sockets, or a fixation screw that is capable of being fixed to multiple plate sockets simultaneously, or fixed to a singular “the plate socket”.  Therefore, as best understood, the examiner interprets the limitation of Claim 12 as such: “a fixation screw configured to fit in the plate socket.”
Claim 12 recites a limitation of “the fixation screw is produced in different shapes and sizes” (line 26). As written, it is uncertain if the limitation of Claim 12, as indicated with the verb tense underlined above, is intended to be a claimed method step or a claimed positively recited structure with functional limitations. Additionally, the scope of “produced in different shapes and sizes” is unclear and can be interpreted as the fixation screw being capable of physically changing its shape and size, or the fixation screw being manufactured in different shapes and sizes. Moreover, because the examiner interprets the limitation of Claim 12 as the fixation screw configured to be manufactured in different shapes and sizes, the examiner notes that shape and size are inherent features of the fixation screw. 
Therefore, based on the aforementioned limitations and interpretations of Claim 12, and for clarity, the examiner shall interpret and examine Claim 12, which is written as follows:
12.   The dental mini plate of claim 6, wherein the detachable multi-vectorial anchorage unit is configured to be arranged in different orientations relative to the plate, and the detachable multi-vectorial anchorage unit comprises bracket-headed parts having sockets configured for receiving orthodontic wires; and wherein the dental mini plate further comprises a fixation screw configured to fit in the plate socket.

Claims 4-7, and 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The preamble of such claims does not further limit the dental mini plate but rather a component of the dental mini plate. Thus, Claims 4-7, and 9-12 fail to include all the limitations of the claim upon which it depends on. As such, the preamble of Claims 4-7, and 9-12 should be adjusted as follows:
Claim 4: “The dental mini plate of claim 1, wherein the detachable multi-vectorial anchorage unit is configured to be positioned…” 
Claim 5: “The dental mini plate of claim 4, further comprising a mini screw and an implant fixation screw”
Claim 6: “The dental mini plate of claim 1, further comprising a mini screw…”
Claim 7: “The dental mini plate of claim 6, further comprising a healing intermediate screw…”
Claim 9: “The dental mini plate of claim 4, wherein the plate is configured to be applied to…”
Claim 10: “The dental mini plate of claim 4, wherein the detachable multi-vectorial anchorage unit is configured to be arranged…”
Claim 11: “The dental mini plate of claim 6, wherein the plate is configured to be applied to…”
Claim 12: “The dental mini plate of claim 6, wherein the detachable multi-vectorial anchorage unit is configured to be arranged…”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 6, 9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to anatomical structures:
In Claim 2, applicant positively recites parts of the human, i.e. “an oral mucosa is sutured” (line 17), “mini plate is applied to a bone” (line 18)
In Claim 6, applicant positively recites parts of the human i.e. “a trans mucosa which is the portion corresponding to a supra mucosa on the gum and an alveolar mucosal thickness on a bone” (lines 18-20), and “the twin screw blades of the mini screw are also known as alveoli in the bone” (lines 21-22)
In Claim 9, applicant positively recites parts of the human, i.e. “an oral mucosa is sutured” (line 5), “mini plate is applied to a bone” (line 6)
In Claim 11, applicant positively recites parts of the human, i.e. “an oral mucosa is sutured” (line 14), “mini plate is applied to a bone” (line 15)
Thus, Claims 2, 6, 9 and 11 include a human within their scope and are non-statutory. 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 
Applicant is suggested to rewrite anatomical structures within functional language using terms such as “adapted to" or "configured for” in order to overcome 35 U.S.C. 101 rejection. For example, 
Claim 2, may be rewritten as “wherein the plate is configured to be applied to a bone after which the oral mucosa is sutured”
Claim 6, may be rewritten as “a neck of the mini screw configured to a trans mucosca corresponding to a supra mucosa on the gum and an alveolar mucosal thickness on a bone,” and “the twin screw blades of the mini screw are configured to secure to an alveolus in the bone”
Claim 9, may be rewritten as “wherein the plate is configured to be applied to a bone after which the oral mucosa is sutured”
Claim 11, may be rewritten as “wherein the plate is configured to be applied to a bone after which the oral mucosa is sutured”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lodde et al. (U.S. Patent 5,052,930, hereby referred to as “Lodde”).
Re Claim 1, Lodde teaches a dental mini plate (12) (See Reproduced Figs. 1-3 below), comprising: 
a plate (16) comprising a screw socket (21b) and a plate socket arm (19a-19e) (see Reproduced Figs. 1- 3 below) containing a plate socket (21a, 21e,21d,21c,21f) (shown in Reproduced Fig. 1)
a detachable multi-vectorial anchorage unit (12b) (see Reproduced Fig. 3 below);
a healing screw (42b) (see Reproduced Fig. 2 below); and
a multi-vectorial anchorage unit fixation (indicated in Reproduced Fig. 3)

and wherein the healing screw (42b) can be threadably fixed in the screw socket (21b) by tightening the healing screw (42b).

    PNG
    media_image2.png
    474
    690
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    420
    660
    media_image3.png
    Greyscale
Reproduced Fig. 1 (Lodde, 1991) 
Reproduced Fig. 2 (Lodde, 1991)

    PNG
    media_image4.png
    548
    1116
    media_image4.png
    Greyscale
Reproduced Fig. 3 (Lodde, 1991)

    PNG
    media_image5.png
    590
    795
    media_image5.png
    Greyscale











Reproduced Fig. 4 (Lodde, 1991)

Re Claim 4, the claimed invention of Lodde is disclosed in the rejection of Claim 1, wherein the detachable multi-vectorial anchorage unit (12b) is configured to be positioned at 8 different angles (examiner notes that the arms (taught as branches) of the detachable multi-vectorial anchorage unit extends outwards respectively at 0o, 90o, 160-170o, 190-200o and 270o positions, Col. 6, lines 61-66) around an axis of the screw socket (refer to axis indicated in Reproduced Fig. 1), wherein moving the position of the multi-vectorial anchorage unit (12b) acts to change a force application zone (examiner notes that Lodde teaches that the radial extensions of the arms will ensure that the forces transmitted to bone 30 are redirected to desired stress lines , Col. 9, lines 62-66) of the dental mini plate (12).
Re Claim 5, the claimed invention of Lodde is disclosed in the rejection of Claim 4, further comprising a mini screw (42d) (indicated in Reproduced Figs. 2-4) and an implant fixation screw (indicated in Reproduced Figs. 1-4).
Re Claim 6, the claimed invention of Lodde is disclosed in the rejection of Claim 1, further comprising a mini screw (shown in Reproduced Fig. 3), the detachable multi-vectorial anchorage unit (12b) having a mini socket (indicated as a circle outline in black, in Reproduced Fig. 3) configured to fit with the mini screw (the examiner notes that the mini screw in Reproduced Fig. 3 is structurally similar to mini screw 42 and 42d in Reproduced Figs. 2 and 4 respectively)  to secure the detachable multi-vectorial anchorage unit (12b) thereto; a neck the mini screw comprising a trans mucosa corresponding to a supra 
Re Claim 7, the claimed invention of Lodde is disclosed in the rejection of Claim 6, further comprising a healing intermediate screw (indicated in Reproduced Fig. 3), wherein the healing intermediate screw is configured to be inserted into the mini screw socket (indicated in Reproduced Fig. 3) after the mini screw is placed in the bone (30) to provide gum shaping and prevent inflammation.
Re Claim 9, the claimed invention of Lodde is disclosed in the rejection of Claim 4, wherein the plate (16) is configured to be applied to a bone (30) (shown in Reproduced Figs. 2-4 and Col. 6, lines 50-52) after which the oral mucosa (31, 32) (represented as gum flaps (Col.  9, lines 8-11) and shown in Reproduced Fig. 2) is sutured, and the healing screw (42b) is configured to be inserted into the screw socket (21b) to allow healing of tissue; and wherein, to configure the dental mini plate (12) as braces, the healing screw (42b) is removable and replaceable with the detachable multi-vectoral anchorage unit (12b) and multi-vectoral anchorage unit fixation (shown in Reproduced Fig. 3). 
Re Claim 11, the claimed invention of Lodde is disclosed in the rejection of Claim 6, wherein the plate (16) is configured to be applied to a bone (30) (shown in Reproduced Figs. 2-4 and Col. 6, lines 50-52) after which the oral mucosa (31, 32) (represented as gum flaps (Col.  9, lines 8-11) and shown in Reproduced Fig. 2) is sutured, and the healing screw (42b) is configured to be inserted into the screw . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lodde (U.S. Patent 5,052,930) in view of Payton (U.S. Patent 6,827,574 B2).
	Re Claim 3, the claimed invention of Lodde is disclosed in the rejection of Claim 1, wherein the detachable multi-vectorial anchorage unit (12b) is configured to be arranged in different orientations relative to the plate (the examiner notes Lodde teaches that the arms of the detachable-multi-vectorial anchorage unit made in bent configurations to conform to the shape of the plate 16 (Col. 9 lines 30-34), which is also shown in Reproduced Fig. 3) 
and wherein the dental mini plate (12) further comprises a fixation screw (indicated in Reproduced Fig. 3) configured to fit in the plate socket (21d).
However, Lodde is silent of the detachable multi-vectorial anchorage unit [that] comprises bracket-headed parts having sockets configured for receiving orthodontic wires.
Payton teaches orthodontic multi-directional anchorage units for dental mini-bone plates in the same field of endeavor, as shown in Reproduced Fig. 5 below, wherein a detachable multi-vectorial anchorage 

    PNG
    media_image6.png
    390
    765
    media_image6.png
    Greyscale
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify one of the arms and respective sockets (as highlighted in the grey rectangle in Reproduced Fig. 3) of the detachable multi-vectorial anchorage unit (12n) with a bracket headed part taught by Payton in order to connect orthodontic wire, chains, or threads to other orthodontic appliance brackets on a patient’s teeth without the need for an additional surgical procedure.
Reproduced Fig. 5 (Payton, 2004)

    PNG
    media_image7.png
    315
    507
    media_image7.png
    Greyscale








Reproduced Fig. 6 (Payton, 2004)


	Re Claim 8, the claimed invention of Lodde is disclosed in the rejection of Claim 2, wherein the detachable multi-vectorial anchorage unit (12b) is configured to be arranged in different orientations relative to the plate (the examiner notes Lodde teaches that the arms of the detachable-multi-vectorial anchorage unit made in bent configurations to conform to the shape of the plate 16 (Col. 9 lines 30-34), which is also shown in Reproduced Fig. 3) 
and wherein the dental mini plate (12) further comprises a fixation screw (indicated in Reproduced Fig. 3) configured to fit in the plate socket (21d).
However, Lodde is silent of the detachable multi-vectorial anchorage unit [that] comprises bracket-headed parts having sockets configured for receiving orthodontic wires.
Payton teaches orthodontic multi-directional anchorage units for dental mini-bone plates in the same field of endeavor, as shown in Reproduced Fig. 5 above, wherein a detachable multi-vectorial anchorage unit comprises bracket-headed parts (taught as wire guide 18) having sockets (indicated in Reproduced Fig. 6) configured for receiving orthodontic wires (as shown in Reproduced Fig. 5). Payton also teaches that the bracket-headed part (18) may be affixed to the distal end of a plate (16) without being integrally 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify one of the arms and respective sockets (as highlighted in the grey rectangle in Reproduced Fig. 3) of the detachable multi-vectorial anchorage unit (12n) with a bracket headed part taught by Payton in order to connect orthodontic wire, chains, or threads to other orthodontic appliance brackets on a patient’s teeth without the need for an additional surgical procedure.
	Re Claim 10, the claimed invention of Lodde is disclosed in the rejection of Claim 4, wherein the detachable multi-vectorial anchorage unit (12b) is configured to be arranged in different orientations relative to the plate (the examiner notes Lodde teaches that the arms of the detachable-multi-vectorial anchorage unit made in bent configurations to conform to the shape of the plate 16 (Col. 9 lines 30-34), which is also shown in Reproduced Fig. 3) 
and wherein the dental mini plate (12) further comprises a fixation screw (indicated in Reproduced Fig. 3) configured to fit in the plate socket (21d).
However, Lodde is silent of the detachable multi-vectorial anchorage unit [that] comprises bracket-headed parts having sockets configured for receiving orthodontic wires.
Payton teaches orthodontic multi-directional anchorage units for dental mini-bone plates in the same field of endeavor, as shown in Reproduced Fig. 5 above, wherein a detachable multi-vectorial anchorage unit comprises bracket-headed parts (taught as wire guide 18) having sockets (indicated in Reproduced Fig. 6) configured for receiving orthodontic wires (as shown in Reproduced Fig. 5). Payton also teaches that the bracket-headed part (18) may be affixed to the distal end of a plate (16) without being integrally configured (Col. 5, lines 19-21). Additionally, Payton teaches that having the bracket-headed part (18) as 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify one of the arms and respective sockets (as highlighted in the grey rectangle in Reproduced Fig. 3) of the detachable multi-vectorial anchorage unit (12n) with a bracket headed part taught by Payton in order to connect orthodontic wire, chains, or threads to other orthodontic appliance brackets on a patient’s teeth without the need for an additional surgical procedure.
	Re Claim 12, the claimed invention of Lodde is disclosed in the rejection of Claim 6, wherein the detachable multi-vectorial anchorage unit (12b) is configured to be arranged in different orientations relative to the plate (the examiner notes Lodde teaches that the arms of the detachable-multi-vectorial anchorage unit made in bent configurations to conform to the shape of the plate 16 (Col. 9 lines 30-34), which is also shown in Reproduced Fig. 3) 
and wherein the dental mini plate (12) further comprises a fixation screw (indicated in Reproduced Fig. 3) configured to fit in the plate socket (21d).
However, Lodde is silent of the detachable multi-vectorial anchorage unit [that] comprises bracket-headed parts having sockets configured for receiving orthodontic wires.
Payton teaches orthodontic multi-directional anchorage units for dental mini-bone plates in the same field of endeavor, as shown in Reproduced Fig. 5 above, wherein a detachable multi-vectorial anchorage unit comprises bracket-headed parts (taught as wire guide 18) having sockets (indicated in Reproduced Fig. 6) configured for receiving orthodontic wires (as shown in Reproduced Fig. 5). Payton also teaches that the bracket-headed part (18) may be affixed to the distal end of a plate (16) without being integrally configured (Col. 5, lines 19-21). Additionally, Payton teaches that having the bracket-headed part (18) as part of the plate (as shown in Reproduced Fig. 5) in order to connect orthodontic wire, chains, or threads 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify one of the arms and respective sockets (as highlighted in the grey rectangle in Reproduced Fig. 3) of the detachable multi-vectorial anchorage unit (12n) with a bracket headed part taught by Payton in order to connect orthodontic wire, chains, or threads to other orthodontic appliance brackets on a patient’s teeth without the need for an additional surgical procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                         






/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772